



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Grove, 2016 ONCA 824

DATE: 20161103

DOCKET: C57621

MacPherson, Cronk and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Paul Grove

Appellant

Jill Presser, for the appellant

Allyson Ratsoy, for the respondent

Heard: November 2, 2016

On appeal from the convictions entered on October 30,
    2012 by Justice J.A. Morneau of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals from his convictions by Morneau J. of the Ontario
    Court of Justice for production of marijuana and possession of marijuana for
    the purpose of trafficking contrary to sections 1(1) and 5(2) of the
Controlled
    Drugs and Substances Act
(the CDSA).

[2]

The police executed a
CDSA
search warrant at the appellants
    farm. They found 2,925 marijuana plants in four of the propertys fields. In
    his police interview, the appellant denied any knowledge of the marijuana. He
    did not testify at trial.

[3]

On appeal, the appellant contends that the verdicts are unreasonable. He
    says that the Crown case was circumstantial and that guilt is not the only
    reasonable inference that can be drawn from the evidence before the court. He
    posits two alternative scenarios: the evidence at trial left open the
    reasonable inference that (i) the appellant did not know of the marijuana
    plants growing on his property, or (ii) a third party, the appellants son or
    Paul Galbraith, the owner of a backhoe found on the property, was responsible
    for the marijuana crop.

[4]

We do not accept these submissions. The evidence against the appellant
    was very strong. The marijuana was found on his farm. It was growing on four of
    his seven fields. There was a lot of it  almost 3,000 plants. The truck that
    had been equipped to water the plants was the appellants truck. It was found
    in one of the fields where the marijuana plants were growing.

[5]

In addition, the trial judge was entitled to rely on the testimony of
    the appellants neighbour who testified that he saw the appellant driving the
    truck with the water tank on his property within weeks of the day of his arrest.
    The neighbour also testified that the appellant met him several days after the
    police raid on the appellants property and told him that the police had taken
    his (the appellants) marijuana plants.

[6]

The appellant also argues that the trial judge erred in her assessment
    of his credibility and that of the appellants neighbour. We disagree.

[7]

The trial judge was alert to the factors bearing on the credibility and
    reliability of the appellants and the neighbours testimony. Her description
    of these factors in her reasons, albeit brief in some instances, confirms that
    she addressed the pertinent issues in making her credibility findings. We see
    no reversible error in her approach to these issues or in her findings, which
    attract deference from this court.

[8]

Taken together, the evidence relied on by the trial judge overwhelmingly
    supports her findings of guilt on the two charges. Her verdicts were entirely
    reasonable.

[9]

The appeal is dismissed.

J.C. MacPherson J.A.

E.A. Cronk J.A.

David Watt J.A.


